Citation Nr: 0640108	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-19 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for bipolar 
disorder.


REPRESENTATION

Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel






INTRODUCTION

The veteran had active service from June 1979 to June 1982. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This veteran originally requested a hearing, then withdrew 
her request in September 2006.


FINDINGS OF FACT

1. In a March 1999 decision, the Board denied the veteran's 
claim for service connection for bipolar disorder.  The Board 
notified the veteran of this decision and of her procedural 
and appellate rights in March 1999, but the veteran did not 
appeal this decision.  

2.  Evidence received subsequent to the March 1999 Board 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for bipolar 
disorder.


CONCLUSIONS OF LAW

1.  The March 1999 Board decision denying service connection 
for bipolar disorder is final.  38 U.S.C.A. § 7104(b) (West 
2002).  

2.  Evidence received since the March 1999 Board decision is 
not new and material and the claim is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in January 2003.  
The RO provided the veteran letter notice to her claim to 
reopen in an October 2002 letter which informed her that she 
could provide evidence or location of such and requested that 
she provide any evidence in her possession.  The letter 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
She was advised that it was her responsibility to either send 
records pertinent to her claim, or to provide a properly 
executed release so that VA could request the records for 
her.  The veteran was also asked to advise VA if there were 
any other information or evidence she considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  However, as the Court did not extend this 
holding to claims to reopen, there is no notice requirement 
per Dingess/Hartman v. Nicholson in this claim.  Id.  
Regardless, the veteran received notice of this information 
in a March 2006 letter.

Additionally, in Kent v. Nicholson, 20 Vet.App. 1, 10 (2006), 
the Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  In the present case, the veteran 
received notice as to the evidence and information necessary 
to establish entitlement to the underlying claim for benefit 
sought in an October 2002 letter, but not the evidence and 
information necessary to reopen the claim.  

As to the holding in Kent, the Board finds that the veteran 
has not been prejudiced by VA's failure to tell her what 
evidence would be deemed "material" to reopen her claim.  
In the January 203 rating decision, the RO was clear as to 
why the evidence was not considered new and material and 
noted that there was no medical nexus relating her current 
diagnoses of bipolar and schizoaffective disorder to service.  
Additionally, in her current communications to the RO the 
veteran essentially stated that her psychiatric condition 
started in service.  This would indicate that she has actual 
knowledge of the "material" evidence that would establish a 
basis to reopen her claim for service connection.  Thus, the 
Board finds that she has not been prejudiced by VA's failure 
to provide her with a letter in compliance with Kent, supra. 
 
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

In the present case, there are private and VA treatment 
records of file.  The Board notes that there is no VA 
examination of record.  An examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d).  
However, an examination is not necessary if no new and 
material evidence is received.  38 C.F.R. § 3.159(c)(4)(iii) 
(stating that paragraph (c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured).  Thus, though there is not a VA 
examination of record, the Board can proceed to a decision on 
this claim. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

Analysis

In the present claim, the veteran seeks service connection 
for bipolar disorder.  

In a March 1999 decision, the Board denied the veteran's 
claim for service connection for bipolar disorder.  
Essentially, the Board stated that the evidence did not show 
that bipolar disorder was incurred in or aggravated by 
military service.  The Board notified the veteran of this 
decision in March 1999; she did not file a notice of 
disagreement within one year of the date of notification of 
the decision.  Consequently, that decision is final based on 
the evidence of record at that time.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1105.  

The veteran applied in July 2002 for service connection for 
bipolar disorder
 
When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the Board are final.  38 
U.S.C.A. § 7104(b) (West 2002).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, VA shall reopen the claim and review it on a 
de novo basis.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
Effective from August 29, 2001, the regulations defining 
"new and material evidence" were revised and clarify the 
types of assistance the VA will provide to a claimant 
attempting to reopen a previously denied claim.  38 C.F.R. 
§§ 3.156(a) and 3.159(b).  These specific provisions are 
applicable only to claims filed on or after August 29, 2001.  
As the veteran filed his claim seeking to reopen in July 
2002, the Board applied the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Medical evidence considered at the time of the March 1999 
rating decision included service medical records showing no 
complaints or findings of bipolar disorder; an October 1981 
hospitalization report showing no discernable mental 
disorder; 1984 private treatment records showing treatment 
for possible schizoaffective and manic depressive illness; a 
December 1987 VA examination showing no present evidence of 
psychoses; a December 1987 VA treatment record showing a 
diagnosis of bipolar disorder, manic, severe with psychotic 
features; an August 1998 VA examination stating that there 
was no psychosis or unusual behavior noted in service medical 
records; 1996 and 1997 private treatment records showing a 
diagnosis of bipolar disorder, manic; and 1997 VA treatment 
records showing a diagnosis of bipolar disorder;  

Additionally, the veteran testified at the RO prior to the 
March 1999 Board decision.  She reported that she was first 
hospitalized for hallucinations in 1981 at a military 
facility in Stuttgart, Germany.  She testified that she was 
given lithium, remained in the hospital for three days, and 
was given the diagnosis of bipolar, manic depressive 
psychotic.  She reported that after this, she had other 
problems while on active duty but did not receive treatment.  
After service, she reported that she was treated for stress, 
hallucinations and voices in 1984 in Miami. 

Medical evidence received since the March 1999 Board decision 
include 1985 and 1987 private treatment records showing 
bipolar disorder; 1997 to 2002 VA treatment records showing 
bipolar disorder; 1988 private treatment records showing 
bipolar disorder; 2001 private treatment records showing 
bipolar disorder; and 2002 VA treatment records showing 
bipolar disorder.  

In the present claim, some of the private treatment records 
are not new as they were previously submitted.  Several 
private and VA treatment records showing a diagnosis of 
bipolar disorder are new, as they were not previously 
submitted.  However, this evidence does not raise a 
reasonable possibility of substantiating the veteran's claim 
of service connection for bipolar disorder it does not relate 
to an unestablished fact necessary to substantiate the claim 
- namely that bipolar disorder began in or is related to 
service.  Such an issue turns on medical evidence and 
statutory authority.  38 U.S.C.A. § 1112(c), 38 C.F.R. 
§§ 3.309(d) and 3.311.  While the new evidence includes 
medical records showing an ongoing diagnosis of bipolar 
disorder, it does not include a medical opinion connecting 
the current condition to service.  Moreover, no medical 
professional has ever related the veteran's bipolar condition 
to service; specifically, the only medical opinion of record 
on this subject is the August 1998 VA examination, which 
found that there was no psychosis or unusual behavior noted 
in service medical records.  The new evidence merely 
reiterates the veteran's history and diagnosis of bipolar 
disorder, facts known at the time of the March 1999 Board 
decision.  Thus, the Board finds that this evidence does not 
raise a reasonable possibility of substantiating the claim.  
As such, this new evidence is cumulative of the evidence 
submitted prior to the March 1999 Board decision. 

The Board notes that the veteran has asserted his current 
bipolar condition began in service; however, she made the 
same argument at the time of the March 1999 Board decisions.  
Therefore, her current allegations cannot provide a basis to 
reopen the claim for service connection for bipolar disorder.  
Reid v. Derwinski, 2 Vet. App. 312 (1992) (statements which 
are essentially a repetition of contentions made previously 
are not new evidence).  Therefore, her statements are not 
considered competent to reopen the claim for service 
connection.  See Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions on medical causation do not constitute material 
evidence to reopen a previously denied claim).

Accordingly, in the absence of new medical evidence relating 
the veteran's current condition to service, the claim must be 
denied.  Because the veteran has not fulfilled her threshold 
burden of submitting new and material evidence to reopen her 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).



ORDER

New and material evidence has not been presented to reopen 
the veteran's claim for service connection for bipolar 
disorder and the veteran's claim is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


